Citation Nr: 0912291	
Decision Date: 04/02/09    Archive Date: 04/10/09	

DOCKET NO.  07-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV, with neuritis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
a right thigh shell fragment wound scar. 

3.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment wound of the left ankle. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle shell fragment wound scar. 

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION


The Veteran had active military duty from April 1944 to 
November 1945 when he was separated from service as a result 
of his shell fragment wounds.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The shell fragment wound of the right thigh results in 
collective symptoms which are moderately severe, but not 
severe.

3.  The right thigh shell fragment wound scar is tender on 
examination.

4.  The shell fragment wound of the left ankle results in 
moderate but not marked limitation of motion, but the 
compound, comminuted fracture of the astragalus at the time 
of the original injury is shown to result in functional loss 
with chronic flare-ups and pain on use.

5.  The left ankle shell fragment wound scar is tender on 
examination.

6.  The Veteran's service-connected disabilities combine to 
50 percent, do not meet the schedular requirements for TDIU, 
and the Veteran is not shown to be unable to obtain or 
maintain substantial gainful employment solely due to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right thigh shell fragment wound have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 
4.71a, Diagnostic Code 5314 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a right thigh shell fragment wound scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 7804 (2007).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for the residuals of a shell fragment wound of the 
left ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Code 5271 
(2007).

4.  The criteria for an evaluation in excess of 10 percent 
for a left ankle shell fragment wound scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 7804 
(2007).

5.  The criteria for a total rating based upon individual 
unemployability due to service-connected have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in August 2006, 
prior to the issuance of the rating decision now on appeal 
from October 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf and advised he submit any relevant evidence in his 
possession.  While this VCAA notice provided a degree of 
specificity with respect to effective dates and the TDIU 
claim, it did not include the recitation of all of the 
applicable laws and regulations governing the claims for 
increase regarding the shell fragment wounds of the right 
thigh and left ankle.  However, all of these laws and 
regulations were provided the Veteran in the subsequently 
issued Statement of the Case.  A review of the claims folder 
shows that these wounds were compensably evaluated at the 
time the Veteran separated from service in 1945, and there is 
little evidence reflecting the continued need for care and 
treatment for them for decades following service separation.  
They are shown by the evidence on file to be rather static in 
nature for many years.  The Veteran reported that he received 
all of his medical treatment at the local VA medical center 
and all such records were collected for review, and the 
Veteran was provided multiple VA examinations which are 
adequate for rating purposes and evaluation.  The Veteran has 
offered no competent clinical opinions or medical evidence 
reflecting any significant increase in symptoms, nor has he 
offered significant evidence or argument in support of his 
claims.  Under the circumstances presented in this case, the 
Board can see little reason to remand the appeal for more 
specific VCAA notice when the evidence on file is complete 
and VA examinations current.  VA is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance could aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  Any error 
in failure to provide more specific VCAA notice is harmless 
in this case.  VCAA is satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation must be avoided.  This is the rule 
against pyramiding of disability evaluations.  38 C.F.R. 
§ 4.14.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or to other pathology, or 
due to pain supported by adequate pathology.  38 C.F.R. 
§ 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weightbearing.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint, ratable on disturbance of function.  
38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 4 
Vet. App. 202 (1992).

A muscle injury will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  When evaluating muscle group injuries from shell 
fragment wounds, they shall be classified as slight, 
moderate, moderately severe or severe.  Moderately severe 
muscle injuries contemplate through-and-through or deep 
penetrating wounds by small high velocity missiles or large 
low velocity missiles, with debridement, prolonged infection, 
or sloughing of soft parts and intramuscular scarring.  
Severe muscle disability contemplates through-and-through or 
deep penetrating wounds due to high-velocity missiles, or 
large or multiple low-velocity missiles, or shattering bone 
fracture or open comminuted fractures with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intramuscular binding and scarring.  38 C.F.R. § 4.56(d).

Muscle Group XIV includes extension of the knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial band in postural support of the body acting 
with hamstrings in synchronizing hip and knee.  Damage to 
Muscle Group XIV warrants a 30 percent evaluation for 
moderately severe impairment, and a 40 percent evaluation for 
severe impairment.

Limitation of ankle motion which is moderate warrants a 10 
percent evaluation, and which is marked warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
only higher evaluations warranted for ankle disability are 
for ankylosis (complete bony fixation) in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees for a 30 percent evaluation, with worse positioning 
warranting a higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

A superficial scar which is painful on examination warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, providing 
that, if there is only one such disability, it shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  To establish a total disability 
rating based upon individual unemployability, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Analysis:  Service treatment records reveal that in April 
1945, while serving in combat operations in Germany, the 
Veteran was wounded by a mortar shell with fragments in the 
left ankle and right thigh.  The wound of the left ankle was 
described as penetrating and moderate, of the medial aspect 
and included a fracture of the astragalis of the left foot.  
Wound of the right thigh was described as involving the mid-
third, penetrating, severe, with a lateral entrance and a 
medial exit.  The wounds were debrided, foreign bodies 
removed, and a boot cast applied to the left ankle.  

Hospitalization records some months later note that physical 
examination was negative except for a wound scar about four 
inches long over the lateral malleolus of the left foot, 
which was healed and not painful, and a healed wound scar of 
the right thigh on the medial surface which was also 
nonpainful.  There was noted a numbness in the area on the 
lateral aspect from the scar to the right thigh, but reflexes 
were equal and active.  There was also noted a paralysis of 
the lateral femoral cutaneous nerve of the right thigh.  

By mid-June 1945, no further neurosurgical treatment was 
indicated, and while the prognosis for return of function of 
the lateral cutaneous nerve was doubtful, no further surgical 
or other treatment was necessary, and the Veteran was 
transferred to a convalescent center.  After being 
transferred through a series of service hospitals overseas 
and back to the United States, at the time of admission in 
mid-June 1945, it was found that the wounds were entirely 
healed, although there remained an area of numbness in the 
lateral aspect of the right thigh extending from the scar 
site to the knee.  The service treatment records do not 
reflect any particular complications in the post injury 
treatment process.  The Veteran was medically separated as a 
result of these wounds, and the certificate of disability for 
discharge noted mild limitation of motion for the left ankle 
secondary to traumatic arthritis which was manifested by 
stiffness and aching in the left ankle with prolonged walking 
or weight bearing.  

In November 1945, the month the Veteran was separated from 
service, he was granted service connection for these two 
wounds.  At this time, he was allowed a 20 percent evaluation 
for the perforating wound of the right thigh and an 
additional 10 percent evaluation for paralysis of the lateral 
femoral cutaneous nerve associated with the same injury.

The Veteran was later examined by VA in May 1948.  It was 
noted that the shell fragment passed completely through the 
outer front of the right thigh near the surface with no 
remaining shrapnel.  Dressings only were applied to the right 
thigh with no other treatment, and the wounds healed in less 
than one month without complications or infection, and no 
surgery or special treatment was needed.  No treatment had 
been necessary since that time.  The left ankle had been 
debrided and put in a cast for three weeks, and it also 
healed in less than one month with no further treatment 
having been required since.  Physical examination at this 
time noted the Veteran to be well nourished, young and in an 
excellent state of physical health.  He moved about and 
assumed all of the postures of a normal able fit individual, 
with no apparent favor or limitation to any part of the body.  
While the muscles were relaxed, no defect or depression in 
the soft tissues beneath scarring of the right thigh could be 
observed.  There was no defect in the fascia but it was 
rather thickened and slightly irregular beneath the scar 
enveloping the muscle, but not herniated in any way.  There 
was no discernable disturbance of strength or function of the 
muscles in or about the scars.  The scar of the left ankle 
was thoroughly healed and uncomplicated, but was mildly 
attached but there was no undue thickening or other 
abnormality or soft tissue beneath the scar.  There was 
no instability of the left ankle joint and no impairment of 
motion of full extension or dorsiflexion or eversion and 
inversion.  There was no swelling or tenderness in or about 
the left ankle, and no circulatory disturbance.

Following this examination, a rating action on file changed 
the evaluation for the shell fragment wound of the right 
thigh from a separate 20 percent evaluation for the muscle 
group and 10 percent evaluation for neurological impairment 
to a single 30 percent evaluation described as both muscle 
group injury with neuritis.  This was essentially to the 
Veteran's benefit.  From this time forward, the claims folder 
does not show that the Veteran sought or required any form of 
ongoing care or treatment for either of his service-connected 
shell fragment wounds.

February 1987 records of the Social Security Administration 
indicate that the Veteran was found totally disabled (in 
accordance with the laws and regulations governing that 
Agency) by reason of status-post gastroduodenostomy, and 
degenerative joint disease of the cervical spine.  The 
Veteran was at that time 62 years old.  While records 
associated with this award of Social Security disability 
benefits did discuss the Veteran's shell fragment wounds from 
service, they were not considered part of the Veteran's then-
current disablement by Social Security.

The Veteran filed his current claim for increase in August 
2006, at age 81, claiming a generalized increase in overall 
disability and arguing that he was unable to work as a result 
of service-connected injuries.

In August 2006, the Veteran was provided several VA 
examinations.  He complained of chronic stiffness with 
occasional giving way of the ankle with walking, but was 
unable to give a frequency when questioned several times.  
He said he avoided walking secondary to pain.  He denied 
swelling and locking.  Examination revealed the Veteran to 
walk with a slight limp to the left but appeared otherwise 
steady and strong.  The Veteran was retired, and had last 
been employed in 1993 as a farm laborer and was now on Social 
Security retirement.  Upon inspection, there was a slight 
swelling or edema noted to the lateral aspect of the 
left ankle, and tenderness was noted throughout the ankle.  
Strength, however, was essentially the same in both ankles, 
and no muscle atrophy was identified.  Circulation was strong 
and equal bilaterally.  There was no particular abnormality 
of the left ankle, and range of motion was dorsiflexion to 16 
degrees, plantar flexion to 40 degrees, inversion to 20 
degrees, and eversion to 10 degrees.  There was pain on range 
of motion.  Previous X-ray studies had already confirmed 
degenerative changes in the ankle joint, but no retained 
foreign bodies from the original injury were located.  

The Veteran was also provided a VA examination for muscles in 
August 2006.  The claims folder was available and reviewed.  
He complained of pain at the site of the right thigh wound, 
but denied stiffness to the leg.  Circumference measurements 
of both thighs revealed no muscle atrophy.  There was some 
decrease of overall strength of the right thigh, estimated at 
approximately 20 percent less than the left thigh.  This 
included both extension and flexion to the lower leg and the 
hip, but there was no alteration in range of motion between 
either leg, and discomfort with the right thigh did not alter 
range of motion.  The Veteran was noted to have some 
imbalance-type problems, but this was not associated with his 
shell fragment wounds.  No abnormality of posture was noted.  
Previous X-rays in the area of the right thigh wound revealed 
no remaining retained foreign bodies.

The Veteran was next examined for peripheral nerves in 
September 2006.  He principally complained of pain and 
numbness of the left ankle, worse on ambulation.  He said he 
sometimes used a cane for ambulation.  On motor examination, 
strength was 5/5 in both upper and lower extremities.  There 
was weakness noted in dorsiflexion of the left ankle.  There 
was also decreased sensation of the left foot.  Deep tendon 
reflexes were two-plus in the upper extremities as well as 
the knees, but one-plus at the right ankle and the left ankle 
reflex was absent.  Nerve conduction studies were performed 
and the neurologist found that the Veteran had evidence of a 
polyneuropathy of both lower extremities which was related to 
superimposed left peritoneal and tibial nerve dysfunction 
which was unrelated to his service-connected injuries.

The Board finds that a preponderance of the evidence is 
against an evaluation in excess of the currently assigned 30 
percent for the shell fragment wound of the right thigh 
involving Muscle Group XIV.  The Board notes that the Veteran 
was initially assigned a 20 percent evaluation for the muscle 
group injury with a separate 10 percent evaluation for 
impairment of the lateral femoral cutaneous nerve, but 
this was later changed to a single 30 percent evaluation 
because the rating schedule prohibited separate evaluations 
for muscle injuries and nerve groups, unless the injuries 
affected entirely different functions in accordance with 
38 C.F.R. § 4.55(a).  

Diagnostic Code 5314, for Muscle Group XIV provides a 30 
percent evaluation for moderately severe muscle injury.  This 
is certainly a fair and generous evaluation for this wound.  
As noted above, the shrapnel fragment entered and exited the 
front part of the Veteran's right thigh and was not shown to 
have been deeply penetrating.  There are no retained foreign 
bodies.  This did result in an apparent severance of 
the lateral cutaneal femoral nerve and this is considered as 
part and parcel of the currently assigned 30 percent 
evaluation.  Old and current examinations of the right thigh 
wound do reveal some limited decrease of right leg muscle 
strength compared to right, although no muscle atrophy of 
right over left has ever been identified.  

The next higher evaluation would require evidence of overall 
severe symptoms attributable to this wound, and severe 
symptoms have never been identified at any time following 
service separation until present.  In this regard, it is also 
noteworthy that the Veteran is allowed a separate compensable 
10 percent evaluation for the tender scar associated with 
this injury.  This is properly assigned under Diagnostic 
Code 7804 for a superficial scar which is painful on 
examination.  There has never been evidence showing that this 
scar limits the function of any other part of the 
leg, besides being tender.  The shell fragment wound has long 
been assigned a 30 percent evaluation contemplating moderate 
to moderately severe muscle group injury, impairment of the 
lateral femoral cutaneous nerve, and a separate 10 percent 
compensable evaluation for a painful scar.  No higher 
evaluation is warranted based on the objective medical 
evidence and the governing schedule for rating disabilities. 

The Board also finds that a preponderance of the evidence is 
against an evaluation in excess of the currently assigned 10 
percent for limitation of motion of the left ankle.  This 10 
percent evaluation is warranted for moderate limitation of 
motion, and recent findings reveal that the Veteran's ankle 
has dorsiflexion to 16 of a possible 20 degrees, and plantar 
flexion to 40 of a possible 45 degrees.  Limitation of motion 
is therefore moderate and certainly is not marked.  

The ratings for disability of the ankle would allow a 20 
percent evaluation under Diagnostic Code 5273 for malunion of 
the os calcis or astragalus, though malunion is not shown in 
the clinical record.  Additionally, current examinations 
consistently reveal that the Veteran complains of significant 
functional loss on use and due to flare ups of his left 
ankle.  The original treatment records clearly noted that the 
Veteran received a compound, comminuted fracture of the left 
astragalis as a result of the original shell fragment wound.  
However, X-ray studies have not been interpreted as revealing 
marked deformity of the astragalis on current examination.  
Nonetheless, in consideration of the original fracture of 
astragalis in combination with limitation of ankle motion, 
the Board will award the next higher 20 percent evaluation 
under Diagnostic Code 5271 for marked limitation of motion in 
consideration of these factors, including the significant 
flare ups on use of this left ankle while ambulating 
consistent with 38 C.F.R. §§ 4.40, 4.45, and Deluca, supra.  

There is also a separate 10 percent compensable evaluation 
for the scar with the shell fragment wound of the left ankle 
and this is certainly consistent with examinations revealing 
that the superficial scar of the left ankle is painful on 
examination under Diagnostic Code 7804.  No higher evaluation 
for the scar alone is warranted as there is not evidence that 
the scar itself causes any additional limitation of function 
of any affected part under Diagnostic Code 7805.  

In evaluating the Veteran's left ankle, and right thigh, it 
is noted that recent examination has indicated a somewhat 
antalgic gait with left limp favoring the service-connected 
left ankle.  However, there is also identified a 
polyneuropathy equally affecting both lower extremities which 
also impairs the Veteran's ability to ambulate, but this 
polyneuropathy was specifically noted to be unrelated to the 
Veteran's service-connected war wounds.  Under 38 C.F.R. 
§ 4.14, the Board may not consider disabilities unrelated to 
service when considering an appropriate evaluation for 
service-connected disability.  Current findings of 
superimposed bilateral peroneal and tibial nerve dysfunction 
are unrelated to service and may not be considered in 
providing and appropriate evaluation for the Veteran's two 
war wounds.

Finally, the Board does not find that the Veteran meets the 
governing criteria for an award of at total disability rating 
based upon individual unemployability due to service-
connected  disability.  His combined evaluation prior to the 
Board's recent grant of increase for the left ankle was 50 
percent.  His combined evaluation after this increase will be 
60 percent.  The schedular criteria for an award of TDIU 
requires a single disability ratable at 60 percent or more, 
or for multiple disabilities, there must be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Although 
the Veteran's 30 percent evaluation for right thigh muscle 
damage and 10 percent evaluation for right thigh scar may be 
considered as a single disability with a combined rating of 
40 percent, the Veteran does not have a combined overall 
rating of 70 percent or more.

Moreover, the Veteran is simply not shown to be either 
subjectively himself or objectively for the average person 
rendered incapable of any form of substantially gainful 
employment solely as a result of his service-connected 
disabilities which include the two shell fragment wound 
evaluations, with two separate 10 percent compensable 
evaluations for scars at the site of each wound.  These 
injuries combined to produce difficulty in ambulation any 
significant distance and result in flare ups of pain of the 
left ankle, but do not otherwise prohibit the Veteran from 
performing some form of substantial gainful employment.  In 
this regard it is noteworthy that at the time the Veteran was 
placed on Social Security disability, that award was based on 
disabilities entirely unrelated to service, and the award 
made no mention of the Veteran's two war wounds.  The Veteran 
is well over 80 years old at present and has been retired 
from work since 1993, and is now receiving Social Security 
retirement income.  The Veteran may not work, but he is not 
shown to be unable to work solely as a result of service-
connected disability.  An award of TDIU is not warranted.

The Board considered the possibility of extraschedular 
evaluation in accordance with 38 C.F.R. § 3.321(b).  That 
regulation provides that in cases presenting an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, which render impractical the application of 
the regular schedular standards, the case must be referred to 
the appropriate office for extraschedular consideration.  The 
service-connected disabilities are not shown to offer marked 
interference with employment or frequent periods of 
hospitalization, nor is there anything particularly unusual 
or exceptional about the Veteran's two shell fragment wounds.  
Referral for extraschedular consideration for any issue now 
on appeal is simply not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
shell fragment wound of the right thigh involving Muscle 
Group XIV with neuritis is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right thigh shell fragment wound scar is denied.

Entitlement to a 20 percent evaluation for left ankle 
limitation of motion is granted.

Entitlement to an evaluation in excess of 10 percent for a 
left ankle shell fragment wound scar is denied.

The claim for a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


